On February 10, 2010, this court found Delores M. Karnofel to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Karnofel was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On February 17, 2010 and February 19, 2010, Karnofel submitted motions for leave to proceed. Upon review of the proffered documents, the court finds them without merit. Accordingly,
It is ordered by the court that Delores M. Karnofel’s motions for leave are denied.